United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY,
)
NAVAL SHIPYARD, Philadelphia, PA, Employer )
__________________________________________ )
W.C., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1659
Issued: March 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2011 appellant, through his attorney, filed a timely appeal from an April 14,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 10 percent left leg and 2 percent right leg
permanent impairment for which he has received schedule awards.
FACTUAL HISTORY
On May 28, 1987 appellant filed a traumatic injury claim (Form CA-1) alleging that he
injured his back when he slipped and fell in the performance of duty on May 19, 1987. OWCP

1

5 U.S.C. § 8101 et seq.

accepted the claim for lumbar strain and herniated L5-S1 disc. On August 30, 2004 appellant
filed a claim for compensation (Form CA-7) indicating that he was claiming a schedule award.
In a report dated February 12, 2004, Dr. David Weiss, an osteopath, provided a history
and results on examination. He indicated that appellant had radicular pain in his left leg, and he
opined that under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides) appellant had a 27 percent
left leg permanent impairment. Dr. Weiss indicated that appellant had sensory and motor
deficits, as well as an impairment for pain.
By report dated October 4, 2004, an OWCP medical adviser, Dr. Arnold Berman, opined
that appellant had an eight percent left leg impairment for sensory and motor deficit. In a
decision dated November 9, 2004, OWCP issued a schedule award for an eight percent left leg
permanent impairment.
The period of the award was 23.04 weeks commencing
February 12, 2004.
Appellant requested a hearing before an OWCP hearing representative. In a decision
dated June 10, 2005, the hearing representative set aside the November 9, 2004 decision and
remanded the case for further development. The hearing representative found that a conflict in
the medical evidence existed between Dr. Weiss and Dr. Berman.2
OWCP referred appellant to Dr. David Bundens, a Board-certified orthopedic surgeon,
selected as a referee physician, who submitted a report dated October 4, 2005. In a supplemental
report dated October 25, 2005, Dr. Bundens stated that while appellant had pain in the left leg,
there was no impairment to the leg. By letter dated December 22, 2005, OWCP indicated that it
was referring appellant for another referee examination, as Dr. Bundens did not address the level
of leg impairment.
The record indicates that appellant initially did not appear for a rescheduled referee
examination. Eventually he was referred to Dr. Bong Lee, a Board-certified orthopedic surgeon,
selected as a referee physician. In a report dated September 6, 2007, Dr. Lee provided a history
and results on examination. He opined that appellant had a 14 percent whole person impairment.
OWCP requested clarification and an opinion as to an impairment to a scheduled member of the
body. In a report dated March 3, 2008, Dr. Lee again found a 14 percent whole person
impairment.

2

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations state that if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or an OWCP
medical adviser, OWCP shall appoint a third physician to make an examination. This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).

2

On October 28, 2009 OWCP received a medical report from Dr. Weiss. The report
contained the February 12, 2004 history and physical examination, with an opinion as to
permanent impairment under the sixth edition of the A.M.A., Guides. Dr. Weiss opined that
appellant had a 23 percent left leg impairment for sensory and motor deficit. He also found
appellant had a nine percent right lower extremity impairment.
OWCP again referred appellant for a referee examination and selected Dr. Howard
Zeidman, a Board-certified orthopedic surgeon. In a report dated December 10, 2009,
Dr. Zeidman reviewed the medical records, provided a history and results on examination. He
noted in his examination results that motor and sensory functions were intact and deep tendon
reflexes were symmetrical and brisk. As to a permanent impairment, Dr. Zeidman stated that
there was no evidence of a specific lower extremity problem. He indicated that appellant did
have an impairment to the lumbar spine based on the diagnosis of an intervertebral disc
herniation with resolved radiculopathy. Dr. Zeidman opined that under the A.M.A., Guides there
was a six percent whole person impairment based on Table 17-4.
The medical evidence was again reviewed by Dr. Berman, an OWCP medical adviser. In
a report dated January 30, 2010, Dr. Berman opined that appellant had a five percent whole
person impairment based on the lumbar diagnosis. The medical adviser then applied Table 1610, a general table converting whole person impairments to lower extremity impairments, and
opined that appellant had a 12 percent lower extremity impairment, which “could represent either
right or left or combined right and left lower extremity.”
By decision dated March 4, 2010, OWCP issued a schedule award for an additional two
percent impairment for the left and right legs. The period of the award was 11.52 weeks from
December 10, 2009.
Appellant requested a hearing before an OWCP hearing representative, which was held
on June 23, 2010. By decision dated September 20, 2010, the hearing representative found that:
(1) Dr. Zeidman’s report did not require further explanation or justification, (2) OWCP
appropriately determined that appellant had a 12 percent leg impairment, and (3) the submission
of the additional report from Dr. Weiss was sufficient to require further development.
OWCP referred the case to another medical adviser, Dr. Craig Uejo, for an opinion. In a
report dated October 13, 2010, Dr. Uejo indicated that Dr. Weiss did not provide new physical
examination results, and therefore he was relying on examination results that were six years old.
He reviewed the medical report from Dr. Zeidman and concurred that appellant had no lower
extremity impairment.
By decision dated October 14, 2010, OWCP found appellant was not entitled to an
additional schedule award. Appellant requested a hearing before an OWCP hearing
representative, which was held on February 12, 2011. By decision dated April 14, 2011, the
hearing representative affirmed the October 14, 2010 decision. The hearing representative found
that Dr. Zeidman was a second opinion physician.

3

LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.3 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
ANALYSIS
The schedule award issue in this case has undergone significant development, and in
view of the inconsistent findings of OWCP (such as whether Dr. Zeidman is a referee physician),
the Board will attempt to clarify the issue. The first question concerns the conflict in the medical
evidence and the report of Dr. Zeidman. OWCP initially issued a schedule award for an eight
percent left leg impairment on November 9, 2004. There was a disagreement between the
attending physician, Dr. Weiss, and OWCP’s medical adviser, Dr. Berman, regarding the extent
of an employment-related permanent impairment to a scheduled member of the body. OWCP
determined that a conflict under 5 U.S.C. § 8123(a) existed and referred appellant to several
physicians in an attempt to resolve the conflict. Dr. Bundens found that there was no leg
impairment, but OWCP found that he did not provide a probative medical opinion on impairment
and continued to develop the issue. Appellant was then referred to Dr. Lee who also did not
provide an adequate response to the schedule award issue in his September 6, 2007 and March 3,
2008 reports.
Since the conflict remained unresolved, OWCP selected Dr. Zeidman as a referee
physician in November 2009. As noted above, the sixth edition of the A.M.A., Guides is the
applicable edition for any decision issued after May 1, 2009. The Board has held that when there
is a conflict in the medical evidence that arose under the fifth edition, but remains unresolved,
the physician selected as a referee for an opinion under the sixth edition is considered a referee
physician.6
Therefore Dr. Zeidman is a referee physician under 5 U.S.C. § 8123(a) and 20 C.F.R.
§ 10.321. Having established Dr. Zeidman as a referee physician, the next question is whether
his report constitutes a rationalized medical opinion. It is well established that a rationalized
medical opinion from a referee physician is entitled to special weight.7 In his December 10,
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

See V.P., Docket No. 11-605 (issued January 12, 2012).

7

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

4

2009 report, Dr. Zeidman reviewed medical records in detail and provided results on
examination. He offered an unequivocal opinion that appellant did not have a lower extremity
impairment. Dr. Zeidman explained that the diagnosed condition was a lumbar condition and
there was no impairment to the legs. Table 17-4, referenced by Dr. Zeidman, is relevant in
determining impairments to the lumbar spine.8 FECA specifically excludes the back as an organ
of the body, and impairments to the spine under Table 17-4 do not establish an impairment to a
scheduled member or function of the body.9
The Board finds that Dr. Zeidman provided a rationalized medical opinion on the issue
presented. He provided a complete report and found no employment-related permanent
impairment to the lower extremities. The opinion of Dr. Zeidman is entitled to special weight
and represents the weight of the medical evidence.
Appellant argued that OWCP erred in allowing Dr. Berman to review the case. The
Board concurs that it was unnecessary to refer the case to OWCP’s medical adviser because
Dr. Zeidman resolved the issue. Dr. Berman was on one side of the conflict and should not have
been asked to review the report of Dr. Zeidman.10 In addition, Dr. Zeidman as a referee
physician must resolve the schedule award issue presented, not the medical adviser.11
Dr. Berman not only made a new finding as to a lumbar impairment under Table 17-4, he then
converted the impairment to a lower extremity impairment without a clear explanation.
While the Board therefore agrees with appellant that there were errors made with respect
to the medical development, it is evident that the errors were not adverse to appellant. Appellant
received a schedule award for an additional four percent permanent impairment based on
Dr. Berman’s November 30, 2010 report. There was no evidence that the unnecessary additional
development of the evidence resulted in an adverse finding to appellant. OWCP also referred the
case to another medical adviser, Dr. Uejo, who concurred that there was no lower extremity
impairment. While an OWCP medical adviser may review the referee’s report, the Board
reiterates that it is the referee that must resolve the conflict.
There remains a question as to the report from Dr. Weiss received on October 8, 2009.
This report reviewed the February 12, 2004 physical examination results. Dr. Weiss was on one
side of the conflict, and his report was submitted prior to the referee examination by
Dr. Zeidman. As noted above, Dr. Zeidman resolved the existing conflict in the medical
evidence. Appellant can submit new medical evidence showing progression of an employmentrelated condition resulting in increased impairment, and request an increased schedule award at
any time before OWCP.
On appeal, appellant asserts that Dr. Zeidman’s report was deficient as he did not provide
complete examination results, but he provided results on examination, and specifically stated that
8

A.M.A. Guides 570, Table 17-4.

9

L.B., Docket No. 11-517 (issued December 1, 2011).

10

See Richard R. LeMay, 56 ECAB 341 (2005).

11

Id.; see also Thomas J. Fragale, 55 ECAB 619 (2004).

5

he found motor and sensory functions were intact. Dr. Zeidman examined appellant, reviewed
medical records and explained his opinion that there was no lower extremity impairment. For
these reasons the Board finds Dr. Zeidman represented the weight of the medical evidence. As
noted, appellant can submit new medical evidence with a request for an increased schedule
award.
CONCLUSION
The Board finds the weight of the medical evidence in this case does not establish that
appellant has more than a 10 percent left leg and 2 percent right leg permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

